IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-23,579-05


EX PARTE BILLY DETROY MITCHELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1227227-A
IN THE 179TH DISTRICT COURT FROM HARRIS COUNTY


 Per curiam. Alcala, J., not participating.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
vehicle and was sentenced to twenty years' imprisonment. The First Court of Appeals affirmed his
conviction.  Mitchell v. State, No. 01-10-00094-CR (Tex. App.-Houston [1st Dist], April 21, 2011). 
	On August 22, 2013, the trial court signed findings of fact and conclusions of law and
recommended denying relief.  Finding of fact number twelve erroneously refers to Applicant's
videotaped confession as a video surveillance of the parking garage where the offense took place. 
Conclusion of law number eleven erroneously refers to the videotaped confession as a surveillance
video.  This Court declines to adopt finding number twelve and conclusion number eleven. Based
on the trial court's other findings of fact and conclusions of law, we deny relief.

Filed: October 23, 2013
Do not publish